Exhibit 10.5
 
INVESTOR RIGHTS AGREEMENT
Among
WESTWOOD ONE, INC.,
GORES RADIO HOLDINGS, LLC
AND
CERTAIN OTHER INVESTORS
 
Dated as of April 23, 2009
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I.

 
        DEFINITIONS; RULES OF CONSTRUCTION

 
       
SECTION 1.01. Definitions
    1  
SECTION 1.02. Rules of Construction
    5  
 
        ARTICLE II.

 
        REPRESENTATIONS AND WARRANTIES

 
        ARTICLE III.

 
        SHARE TRANSFERS

 
       
SECTION 3.01. Restrictive Legend
    6  
SECTION 3.02. Transfers / Securities Laws
    7  
SECTION 3.03. Improper Transfer; Joinder Agreements
    7  
SECTION 3.04. Public Company Listing
    7  
 
        ARTICLE IV.

 
        RIGHTS OF CERTAIN STOCKHOLDERS

 
       
SECTION 4.01. Tag-Along Rights
    7  
SECTION 4.02. Drag-Along Rights
    9  
SECTION 4.03. Preemptive Notice
    10  
SECTION 4.04. Board of Directors
    11  
SECTION 4.05. Charter Amendment
    11  
SECTION 4.06. Piggyback Registration Rights
    12  
SECTION 4.07. ADTV
    13  
 
        ARTICLE V.

 
        MISCELLANEOUS

 
       
SECTION 5.01. Notices
    14  
SECTION 5.02. Binding Effect; Benefits
    14  
SECTION 5.03. Amendment
    14  
SECTION 5.04. Assignability
    14  
SECTION 5.05. Governing Law; Venue; Waiver of Jury Trial
    15  
SECTION 5.06. Enforcement
    15  
SECTION 5.07. Severability
    15  
SECTION 5.08. Section and Other Headings
    15  
SECTION 5.09. Counterparts
    15  
SECTION 5.10. Entire Agreement
    16  
SECTION 5.11. Termination of Certain Provisions
    16  
SECTION 5.12. Information
    16  
 

 

i



--------------------------------------------------------------------------------



 



INVESTOR RIGHTS AGREEMENT
THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”), dated as of April 23, 2009,
among Westwood One, Inc., a Delaware corporation (the “Company”), Gores Radio
Holdings, LLC (“Gores”), and the other investors identified on the signature
pages hereto (the “Original Investor Stockholders”) and the parties executing a
Joinder Agreement (as defined below) in accordance with the terms hereof.
WHEREAS, the parties hereto desire to enter into this Agreement to provide for
certain rights and restrictions with respect to the Capital Stock (as defined
below).
NOW, THEREFORE, the parties mutually agree as follows:
ARTICLE I.
DEFINITIONS; RULES OF CONSTRUCTION
SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For the purposes of this definition, “control” when
used with respect to any Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. No Person shall be
deemed an Affiliate of another Person solely by virtue of the fact that both
Persons own shares of the Company’s Capital Stock.
“Board” means the Board of Directors of the Company.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.
“Capital Stock” means any and all shares, interests, participations, rights in
or other equivalents (however designated) of the Company’s capital stock, and
any rights, warrants or options exercisable or exchangeable for or convertible
into such capital stock.
“CBS” means CBS Radio Inc.
“CBS Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement, dated as of March 3, 2008, by and between the Company and CBS.
“Commission” means the Securities and Exchange Commission.
“Common Stock” means the Common Stock of the Company, par value $0.01 per share.

 

 



--------------------------------------------------------------------------------



 



“Conditions” means any required material third-party or governmental approvals,
compliance with applicable laws and the absence of any injunction or similar
legal order preventing such transaction.
“Eligible Offering” means an offer by the Company after the date hereof to sell
to any Person or Persons (including any of the Stockholders) for cash, any
Capital Stock (or debt convertible into Capital Stock) of the Company, other
than:
(i) in an underwritten public offering registered under the 1933 Act or pursuant
to a Rule 144A offering under the 1933 Act;
(ii) pursuant to any stock option, stock purchase or other benefit plan, or
agreement approved by the Board to independent contractors, employees, officers,
directors, consultants, service providers and/or advisors to the Company or its
subsidiaries; provided, that at the time such plan or agreement was approved,
the total amount of Common Stock issuable under all stock option, stock purchase
or other benefit plans or agreements of the Company (including such plan or
agreement approved by the Board) does not exceed 20% of the Company’s then
outstanding Common Stock (including the Preferred Stock on an as-converted
basis);
(iii) as consideration to any third party seller in connection with the bona
fide acquisition by the Company or any subsidiary of the Company of the assets
or securities of any Person in any transaction approved by the Board;
(iv) in connection with a stock split or recapitalization;
(v) as an inducement to a third party investor (in its capacity as a lender) in
connection with any bona fide debt financing, subject to terms and conditions
approved by the Board (but only if there are no Stockholders or Affiliates of
the Company who are providing any portion of such debt financing); and
(vi) pursuant to the transactions contemplated by each of the Securities
Purchase Agreement and the Purchase Agreement.
“Gores Investors” means Gores and its Related Persons that sign a Joinder
Agreement in accordance with the terms hereof.
“Gores Registration Rights Agreement” means the Registration Rights Agreement
between the Company and The Gores Group, LLC, dated as of March 3, 2008.
“Investor Stockholders” means each Original Investor Stockholder and each direct
or indirect transferee of such Original Investor Stockholder (other than any
Gores Investor) that signs a Joinder Agreement in accordance with the terms
hereof; provided, that a Person shall cease to be an Investor Stockholder (other
than in connection with the sale by the Gores Investors of all of their shares
of Capital Stock to a third party, in which case such Persons shall continue to
be subject to the provisions of Sections 3.01, 3.02, 3.03, 4.01, 4.02 and
Article V) on the first date on which the applicable Investor Stockholder,
together with its Related Persons that have executed a Joinder Agreement, owns
less than 20% of the Common Stock (including any shares of Preferred Stock on an
as-converted basis) owned by the Investor Stockholder, together with its Related
Persons that have executed a Joinder Agreement , at the time such Person became
an Investor Stockholder and counting only those shares of Common Stock or
Preferred Stock issued on the date hereof (or upon conversion of the Preferred
Stock) to the applicable Original Investor Stockholder.

 

2



--------------------------------------------------------------------------------



 



“Joinder Agreement” means a joinder agreement, a form of which is attached
hereto as Exhibit A.
“Minimum Number” on any date means 60% of the Common Stock (including the
Preferred Stock on an as-converted basis) owned by the Original Investor
Stockholders on the date hereof immediately after giving effect to the
transactions contemplated by the Securities Purchase Agreement.
“NASDAQ Global Market” has the meaning ascribed thereto in NASDAQ
Rule 4200(a)(25).
“1933 Act” means the Securities Act of 1933, as amended, or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.
“Offered Shares” has the meaning set forth in Section 4.01.
A Person is deemed to “Own” or to have acquired “Ownership” of a security if
such Person (i) is the record owner of such security, (ii) is the beneficial
owner (within the meaning of Rule 13d-3 under the 1934 Act) of such security or
(iii) has the authority or right to vote such security.
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government, a political subdivision or an agency or instrumentality thereof.
“Preemptive Notice” has the meaning set forth in Section 4.03.
“Preferred Stock” means the Series A-1 Preferred Stock and Series B Preferred
Stock.
“Pro Rata Portion” means, with respect to any Stockholder on any date, a
fraction, the numerator of which is the number of shares of Common Stock
(including shares of Preferred Stock on an as-converted basis) owned by such
Stockholder and (b) the denominator of which is the number of shares of Common
Stock (including shares of Preferred Stock on an as-converted basis) owned by
all Stockholders.
“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the 1933 Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference in such Prospectus.

 

3



--------------------------------------------------------------------------------



 



“Purchase Agreement” means the Purchase Agreement, dated as of April 23, 2009,
among the Company and the purchasers signatory thereto.
“Purchaser” has the meaning set forth in Section 4.01.
“Registrable Securities” means any Common Stock issuable to the Investor
Stockholders pursuant to the Securities Purchase Agreement, together with any
securities issued or issuable upon any stock split, stock dividend or other
distribution or in connection with a combination of shares, recapitalization,
merger, consolidation or similar event with respect to the foregoing, in each
case until such securities are no longer held by an Investor Stockholder.
“Registration Statement” means any registration statement to be filed under the
1933 Act, that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the Prospectus included therein, all
amendments and supplements to such Registration Statement, including pre- and
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.
“Related Person” means, with respect to any Person, (a) an Affiliate of such
Person, (b) any investment manager, investment advisor or general partner of
such Person, and (c) any investment fund, investment account or investment
entity whose investment manager, investment advisor or general partner is such
Person or a Related Person of such Person; provided, that no Person shall be
deemed an Affiliate of another Person solely by virtue of the fact that both
Persons own shares of the Capital Stock of the Company.
“Requisite Stockholders” means Gores and the holders of a majority of the Common
Stock (including Preferred Stock on an as-converted basis) owned by all Investor
Stockholders.
“Rule 144” and “Rule 144A” means Rule 144 and Rule 144A, respectively,
promulgated by the Commission pursuant to the 1933 Act, as such Rules may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission having substantially the same effect as such Rule.
“Sale” means (i) the Transfer in one or a series of related transactions by the
Gores Investors of at least 50% of all shares of Common Stock (including any
shares of Preferred Stock counted on an as-converted basis) outstanding on the
date of such Sale to any Person or “group” of Persons (other than Gores
Investors) whether direct or indirect or by way of any merger, consolidation or
other business combination or purchase of beneficial ownership or otherwise;
(ii) the sale of all or substantially all of the assets of the Company and its
consolidated subsidiaries, whether by merger, consolidation, business
combination or purchase of beneficial ownership or otherwise.
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of the date hereof, among the Company, the Original Investor Stockholders and
Gores.
“Series A-1 Preferred Stock” means the Series A-1 Convertible Preferred Stock of
the Company, par value $0.01 per share.
“Series B Preferred Stock” means the Series B Convertible Preferred Stock of the
Company, par value $0.01 per share.

 

4



--------------------------------------------------------------------------------



 



“Spousal Consent” means a spousal consent, a form of which is attached hereto as
Exhibit B.
“Stockholder Representations” has the meaning set forth in Section 4.01.
“Stockholders” means Gores, any Gores Investor executing a Joinder Agreement and
the Investor Stockholders.
“Tag-Along Notice” has the meaning set forth in Section 4.01.
“Tag-Along Sale” has the meaning set forth in Section 4.01.
“Tag-Along Stockholder” means a Stockholder that elects to participate in a
Tag-Along Sale pursuant to Section 4.01 hereof.
“Transfer” means the offer, sale, donation, assignment (as collateral or
otherwise), mortgage, pledge, grant, hypothecation, encumbrance, gift, bequest
or transfer or disposition of any security (including transfer by
reorganization, merger, sale of substantially all of the assets or by operation
of law).
“Transferee” means any Person who acquires shares of Capital Stock from a
Stockholder.
SECTION 1.02. Rules of Construction. (a) Any provision of this Agreement that
refers to the words “include,” “includes,” or “including” shall be deemed to be
followed by the words “without limitation.”
(b) In the event that any claim is made by any Person relating to any conflict,
omission or ambiguity in this Agreement, no presumption or burden of proof or
persuasion shall be implied by virtue of the fact that this Agreement was
prepared by or at the request of a particular Person or its counsel.
(c) References to numbered or letter articles, sections, and subsections refer
to articles, sections and subsections, respectively, of this Agreement unless
expressly stated otherwise. All references to this Agreement include, whether or
not expressly referenced, the exhibits and appendices attached hereto.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
Each of the parties hereby severally represents and warrants to each of the
other parties as follows:
(a) Authority; Enforceability. Such party (i) has the legal capacity or
organizational power and authority to execute, deliver and perform its
obligations under this Agreement and (ii) (in the case of parties that are not
natural persons) is duly organized and validly existing and in good standing
under the laws of its jurisdiction of organization. This Agreement has been duly
executed and delivered by such party and constitutes a legal, valid and binding
obligation of such party, enforceable against it in accordance with the terms of
this Agreement, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the rights of creditors generally and to the
exercise of judicial discretion in accordance with general principles of equity
(whether applied by a court of law or of equity).

 

5



--------------------------------------------------------------------------------



 



(b) Consent. No consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
party, other than those that have been made or obtained on or prior to the date
hereof, in connection with (i) the execution or delivery of this Agreement or
(ii) the consummation of any of the transactions contemplated hereby. To the
extent the Stockholder is a natural person and is married, no Spousal Consent is
required in connection with the transactions contemplated hereby or such
Stockholder has delivered a Spousal Consent executed by his spouse.
ARTICLE III.
SHARE TRANSFERS
SECTION 3.01. Restrictive Legend. Each certificate representing shares of
Series A-1 Preferred Stock, Series B Preferred Stock and Common Stock issued
upon the conversion of the Preferred Stock held by a Stockholder will bear a
legend in substantially the following form (with such additions thereto or
changes therein as the Company may be advised by counsel are required by law or
necessary to give full effect to this Agreement):
(i) With respect to such Common Stock:
“These securities have not been registered under the Securities Act of 1933, as
amended, or under the securities laws of any state, and, accordingly cannot be
offered, sold or transferred unless and until they are so registered under such
Act and applicable state securities laws or unless exemption is then available
under such Act and such laws.”
(ii) With respect to the Series A-1 Preferred Stock and the Series B Preferred
Stock:
“Neither these securities nor the shares of Common Stock issuable upon
conversion have been registered under the Securities Act of 1933, as amended, or
under the securities laws of any state, and, accordingly cannot be offered, sold
or transferred unless and until they are so registered under such Act and
applicable state securities laws or unless exemption is then available under
such Act and such laws.”
(iii) With respect to such Common Stock, the Series A-1 Preferred Stock and the
Series B Preferred Stock:
“The securities represented by this certificate are also subject to the terms
and conditions of an Investor Rights Agreement dated as of April 23, 2009, as it
may be amended from time to time. The Investor Rights Agreement contains, among
other things, certain tag-along and drag-along rights and restrictions
applicable to the securities. A copy of the Investor Rights Agreement is
available upon request from the Company.”

 

6



--------------------------------------------------------------------------------



 



SECTION 3.02. Transfers / Securities Laws. Each Stockholder agrees not to make
any Transfer of all or any portion of any Series B Preferred Stock or Common
Stock issued upon the conversion thereof unless and until:
(a) such Stockholder shall have notified the Company of the proposed Transfer
and shall have furnished the Company with a reasonable description of the
circumstances surrounding the proposed Transfer; and
(b) either (i) there is in effect a registration statement under the 1933 Act
covering such proposed Transfer and such Transfer is made in accordance with
such registration statement, or (ii) such Stockholder shall furnish the Company
with an opinion of counsel (which counsel may be an employee of such
Stockholder), reasonably satisfactory to the Company, that such Transfer shall
not require registration of such shares under the 1933 Act.
For the avoidance of doubt, each Investor Stockholder may transfer Series B
Preferred Stock or Common Stock without simultaneously transferring any Notes
(as defined in the Securities Purchase Agreement).
SECTION 3.03. Improper Transfer; Joinder Agreements. (a) Any attempt to Transfer
any shares of Series B Preferred Stock or Common Stock issued upon the
conversion thereof not in accordance with this Agreement shall be null and void
and no right, title or interest in or to such shares shall be Transferred to the
purported transferee, buyer, donee, assignee or encumbrance holder. The Company
will not give, and will not authorize the Company’s transfer agent to give, any
effect to such attempted Transfer in its stock records. (b) Only Transferees who
are purchasing or receiving all of the shares of Common Stock (including shares
of Preferred Stock counted on an as converted basis) held by a Stockholder on
the date hereof in a private sale or transfer will be entitled to execute and
deliver a Joinder Agreement.
SECTION 3.04. Public Company Listing. The Company shall use commercially
reasonable efforts to remain subject to the reporting requirements of Section 13
or 15(d) of the 1934 Act regardless of whether it could satisfy the conditions
that would permit it to cease to be subject to said reporting requirements.
ARTICLE IV.
RIGHTS OF CERTAIN STOCKHOLDERS
SECTION 4.01. Tag-Along Rights. (a) If any Gores Investor proposes to Transfer
shares of Common Stock after such time as the Gores Investors, collectively,
have already Transferred 10% or more of the Common Stock outstanding on the date
hereof (including any shares of Preferred Stock counted on an as-converted
basis) to a Person other than a Related Person (the “Purchaser”), other than
pursuant to (1) Section 4.02, (2) an effective registration statement under the
1933 Act or (3) a sale pursuant to Rule 144 under the 1933 Act for so long as
such Gores Investor is an Affiliate of the Company as set forth in such rule,
Gores shall give written notice (a “Tag-Along Notice”) of such proposed Transfer
(a “Tag-Along Sale”) to the Investor Stockholders at least 7 Business Days prior
to the consummation of such proposed Transfer, setting forth: (i) the total
number of shares of Common Stock offered to be Transferred to the Purchaser (the
“Offered Shares”) and the purchase price per share,

 

7



--------------------------------------------------------------------------------



 



(ii) any other material terms and conditions of the proposed Transfer, including
whether the Purchaser will purchase all shares proffered,
(iii) the expected date of the proposed Transfer, and
(iv) an undertaking that each such Investor Stockholder shall have the right to
elect to sell up to its Pro Rata Portion of such Offered Shares in accordance
with the procedures set forth in Section 4.01(b).
(b) Upon delivery of a Tag-Along Notice, each Investor Stockholder shall have
the right, but not the obligation, to sell up to its Pro Rata Portion of the
Offered Shares at the same price per share of Capital Stock for the same form of
consideration and pursuant to the same terms and conditions as set forth in the
Tag-Along Notice by sending written notice to Gores not less than 7 Business
Days after the date of the Tag-Along Notice, indicating its election to sell up
to its Pro Rata Portion of such Offered Shares in the same transaction. Each
Tag-Along Stockholder shall be permitted to sell to the Purchaser on the same
terms and conditions as are applicable to the proposed Transfer by such Gores
Investor that number of shares of its Common Stock as to which it has validly
made its election and Gores shall be permitted to concurrently sell the balance
of the shares of Common Stock that are the subject of the Tag-Along Notice that
are not sold by the Tag-Along Stockholders.
(c) No Tag-Along Stockholder shall be required to make representations and
warranties in connection with such sale, other than representations and
warranties, on a several basis, with respect to (i) the Company, to the extent
also given by Gores, any such representations and warranties to be made only to
the extent of the knowledge, without any investigation, of the individual
employees of such Tag-Along Stockholder responsible for management of such
Tag-Along Stockholder’s investment in the Preferred Stock or Common Stock, as
the case may be, provided that the Person or Persons in whose favor the
representations and warranties run acknowledges in writing that such
Stockholder’s liability for a breach of any such representations and warranties
(whether made by such Tag-Along Stockholder or by Gores) is limited with respect
to the Tag-Along Stockholder as provided in the second and third sentences of
this Section 4.01(c) or the fourth and fifth sentences of Section 4.02(d), as
applicable, (ii) such Tag-Along Stockholder’s due organization, power and
authority, (iii) such Tag-Along Stockholder’s ownership of the shares and
ability to freely convey such shares without liens or encumbrances (other than
those that arise under federal or state securities laws or by virtue of this
Agreement), (iv) non-contravention of such Tag-Along Stockholder’s charter,
bylaws or other organizational documents or material agreements of such
Tag-Along Stockholder and (v) the enforceable nature of such Tag-Along
Stockholder’s obligations under the documents for such sale to which it is a
party (subject in each case to customary qualifications) (collectively, the
“Stockholder Representations”). No Tag-Along Stockholder shall be required to
participate in any escrow or indemnity obligations relating to such Tag-Along
Sale in excess of such Tag-Along Stockholder’s pro rata participation in the
Tag-Along Sale (based on proceeds to be received). Any indemnity obligation of a
Tag-Along Stockholder in connection with a Tag-Along Sale in which it will
participate will be several and not joint and will be limited to its pro rata
share of the actual amount of such indemnification obligation and in no event
shall its payment (or deemed payment) in respect thereof, together with all
other indemnification payments (or deemed payments) in respect of such Tag-Along
Sale, be greater than (A) the amount of consideration actually received by it at
or before the time such indemnification payment is made and (B) the forfeit by
such Tag-Along Stockholder of any consideration to which it is entitled but has
not yet received (including, without limitation, as a result of an escrow
agreement, earn-out or similar arrangement) in the Tag-Along Sale.
Notwithstanding anything to the contrary herein, a Stockholder participating in
a Tag-Along Sale or a Sale will have an indemnity obligation (subject to the
limitations provided in the second and third sentences of this Section 4.01(c)
or the fourth and fifth sentences of Section 4.02(d), as applicable) for
breaches of representations and warranties made by Gores in respect of the
Company even if such Stockholder did not itself make the representations or
warranties or made a more limited representation or warranty.

 

8



--------------------------------------------------------------------------------



 



(d) If no Investor Stockholder elects to sell shares of Common Stock pursuant to
this Section 4.01, such Gores Investor shall have the right for a period of
120 days (which period may be extended to 180 days to the extent necessary to
satisfy any Conditions) after the expiration of the 7 Business Day period
referred to in Section 4.01(b) to Transfer the Offered Shares subject to the
Tag-Along Notice to the Purchaser at a price not greater than the price
contained in, and otherwise on terms and conditions no more favorable to such
Gores Investor than those set forth in, the Tag-Along Notice. After the end of
the 120-day period referred to in this Section 4.01(d) (including any permitted
extension thereof), such Gores Investor will not effect any transaction in any
shares of Common Stock that are the subject of the Tag-Along Notice without
commencing de novo the procedures set forth in this Section 4.01.
SECTION 4.02. Drag-Along Rights. (a) If a Gores Investor desires to effect a
Sale, it shall have the right to require the Investor Stockholders to:
(i) sell all Common Stock and Preferred Stock held by them at the same price per
share, for the same form of consideration (which shall be cash) and pursuant to
the same terms and conditions as are applicable to the Gores Investor;
(ii) vote such Common Stock and Preferred Stock in favor of the transactions
constituting a Sale;
(iii) tender their shares of Common Stock and Preferred Stock;
(iv) waive their appraisal or dissenters’ rights with respect to such
transaction; and
(v) otherwise participate in such Sale on the same terms and conditions as are
applicable to Gores.
Each Investor Stockholder agrees to take any and all action in furtherance of
the foregoing reasonably requested by the Gores Investor.
(b) Each Investor Stockholder agrees to vote for the approval of the transaction
constituting a Sale under this Section 4.02 and such agreement is given as a
condition of this Agreement and as such is coupled with an interest and is
irrevocable. This voting agreement shall remain in full force and effect
throughout the time that this Section 4.02 is in effect.
(c) The Gores Investors will give each Investor Stockholder at least 7 Business
Days advance notice of a Sale.

 

9



--------------------------------------------------------------------------------



 



(d) Not later than 7 Business Days following the date a Gores Investor delivers
a written notice to each of the Investor Stockholders that it has entered into
or will enter into a definitive agreement with a purchaser in connection with a
Sale within 10 Business Days of the date of such notice, each Investor
Stockholder shall deliver one or more certificates representing the shares held
by such Investor Stockholder to be transferred, accompanied by duly executed
stock powers to an escrow agent pursuant to escrow arrangements reasonably
acceptable to the Gores Investor and the Investor Stockholders providing for
release concurrently with the consummation of such Sale and requiring the return
thereof to each Investor Stockholder on the date 60 days after the date of such
notice if such Sale has not been consummated by such 60th day. If any Investor
Stockholder fails to deliver such certificates to the Gores Investor, then the
Gores Investor shall provide written notice of such failure to the Company in
accordance with Section 5.01. Upon receipt of such notice, the Company agrees
that it shall not record the transfer of such shares on the books and records of
the Company and shall promptly direct the Company’s transfer agent, if any, that
the transfer agent shall also not record the transfer of such shares on the
books and records of the Company. In connection with such Sale, no such Investor
Stockholder shall be required to (i) make any representations other than
Stockholder Representations or (ii) participate in any escrow or indemnity
obligation relating to such Sale in excess of such Investor Stockholder’s pro
rata participation in the Sale (based on proceeds to be received). Any indemnity
obligation of an Investor Stockholder in connection with a Sale in which it will
participate will be several and not joint and will be limited to its pro rata
share of the actual amount of such indemnification obligation and in no event
shall its payment (or deemed payment) in respect thereof, together with all
other indemnification payments (or deemed payments) in respect of such Sale, be
greater than (A) the amount of consideration actually received by it at or
before the time such indemnification payment is made and (B) the forfeit by such
Investor Stockholder of any consideration to which it is entitled but has not
yet received (including, without limitation, as a result of an escrow agreement,
earn-out or similar arrangement). (Upon such return, each Stockholder Investor
shall be able to Transfer freely the Common Stock and Preferred Stock held by
it, subject to Section 3.02 and subject to a new notice delivered pursuant to
this Section 4.02(d).)
(e) The Company shall take all actions necessary or reasonably requested to
consummate any Sale and shall use its reasonable best efforts to facilitate the
Sale, including:
(1) securing the services of an investment bank, selected by the Gores Investor
and reasonably acceptable to the Company to assist in procuring a purchaser;
(2) preparing or assisting in the preparation of due diligence materials;
(3) making such due diligence materials available to prospective purchasers;
(4) making its directors, officers and employees available to prospective
purchasers for presentations and due diligence interviews; and
(5) entering into customary agreements with respect to the Sale.
SECTION 4.03. Preemptive Notice. (a) If securities are issued pursuant to an
Eligible Offering, the Company shall give written notice (a “Preemptive Notice”)
thereof to each Stockholder. The Preemptive Notice shall:
(1) specify the security or securities issued, the purchasers, the date of
issuance (which date shall not be more than fifteen (15) days prior to the date
of delivery of the Preemptive Notice), the consideration that the Company
received therefor and all other material terms and conditions of such issuance,
and

 

10



--------------------------------------------------------------------------------



 



(2) contain an offer to sell to each Stockholder at the same price and for the
same consideration paid or to be paid by the purchaser, an amount sufficient for
such Stockholder to maintain its Pro Rata Portion of Common Stock prior to the
issuance in the Eligible Offering.
(b) For a period of ten (10) Business Days following the delivery of such
Preemptive Notice, each such Stockholder shall be entitled, by written notice to
the Company, to elect to purchase all or part of the securities described
therein. To the extent that elections pursuant to this Section 4.03 shall not be
made with respect to any offered securities within such ten-Business Day period,
then the Company shall not be obligated to issue to such Stockholder such
securities for which such Stockholder has elected not to purchase. In the event
that any such offer is accepted by any Stockholder, the Company shall sell to
such Stockholder, and such Stockholder shall purchase from the Company for the
consideration and on the terms set forth in the Preemptive Notice the securities
that such Stockholder has elected to purchase within ten (10) Business Days of
such Stockholder’s election to purchase such securities (subject to delay for
satisfaction of any Conditions); provided that in no event shall such securities
be purchased by an electing Stockholder prior to the issuance of the securities
in the Eligible Offering triggering such Preemptive Notice.
(c) The Company shall in respect of any issuance of securities required to be
issued pursuant to this Section 4.03 effect such increases in the authorized
securities of the Company as may be necessary to permit such issuance. The
Company shall comply with any applicable securities laws before issuing any
securities pursuant to this Section 4.03 and shall not be in violation of the
provisions hereof by reason of such compliance; provided, that it uses
commercially reasonable efforts to so comply.
SECTION 4.04. Board of Directors. So long as the Original Investor Stockholders
in the aggregate own the Minimum Number, the Board shall nominate for election
as director, one nominee designated in writing to Gores and the Company by the
holders of a majority of the Common Stock (including Preferred Stock on an
as-converted basis) held by such Original Investor Stockholders. If such
director is not reasonably acceptable to Gores, Gores shall notify the Original
Investor Stockholders and they shall nominate replacement nominees until a
replacement nominee is reasonably acceptable to Gores (the “Investor Nominee”).
Gores agrees to vote or otherwise give Gores’ consent in respect of all shares
of Common Stock owned by Gores for the election to the Board of the Investor
Nominee. At such time as the Original Investor Stockholders in the aggregate own
less than the Minimum Number, they shall request the Investor Nominee to resign
and, if the Investor Nominee shall not resign, shall vote the Capital Stock held
by them in favor of removal of the Investor Nominee.
SECTION 4.05. Charter Amendment. Each Stockholder hereby irrevocably agrees that
at every meeting of the stockholders of the Company called, and at every
postponement or adjournment thereof, and on every action or approval by written
consent of the stockholders of the Company, it will vote all shares of Capital
Stock owned by it in favor of the approval of the Charter Amendment (as defined
in the Purchase Agreement), and any action in furtherance of the foregoing. From
and after the date of this Agreement for a period of 9 months or, if earlier,
the date of approval of the Charter Amendment by the stockholders of the
Company, no Stockholder shall Transfer any shares of Capital Stock directly or
indirectly without obtaining an agreement in writing from the Transferee whereby
the Transferee agrees with the Company and the other Stockholders party hereto
to be bound by the terms and provisions of this Section 4.05.

 

11



--------------------------------------------------------------------------------



 



SECTION 4.06. Piggyback Registration Rights. If (but without any obligation to
do so) the Company proposes to register any of its stock or other securities
under the 1933 Act in connection with the public offering of such securities
solely for cash (other than a registration on Form S-8 (or similar or successor
form) relating solely to the sale of securities to participants in a Company
stock plan or to other compensatory arrangements to the extent includable on
Form S-8 (or similar or successor form), or a registration on Form S-4 (or
similar or successor form)), the Company shall, at such time, promptly give each
Investor Stockholder written notice of such registration. Upon the written
request of each Investor Stockholder given within 15 days after mailing of such
notice by the Company, the Company shall use its reasonable best efforts to
cause to be registered under the 1933 Act all of the Registrable Securities that
each such Stockholder has requested to be registered. The Company shall have no
obligation under this Section 4.06 to make any offering of its securities, or to
complete an offering of its securities that it proposes to make. If the
registration of which the Company gives notice is for a registered public
offering involving an underwriting, the Company shall so advise the Investor
Stockholders as a part of the written notice given pursuant to this
Section 4.06. All Investor Stockholders requesting to distribute their
securities through such underwriting shall, together with the Company, enter
into an underwriting agreement in customary form with the underwriter or
underwriters for such underwriting; provided, however, that the Investor
Stockholders shall not be required by the Company to make any representations,
warranties or indemnities except as they relate to such Investor Stockholder’s
ownership of shares and authority to enter into the underwriting agreement and
to such Investor Stockholder’s intended method of distribution, and the
liability of such Investor Stockholder shall be limited to an amount equal to
the net proceeds from the offering received by such Investor Stockholder.
(a) If the registration under this Section 4.06 is an underwritten registration
on behalf of holders of securities of the Company, and if the underwriter
advises the Company that marketing factors require a limitation of the number of
shares to be underwritten, the underwriter may limit the number of Registrable
Securities to be included in the registration and underwriting. The Company
shall so advise all Investor Stockholders that would otherwise be underwritten
pursuant hereto. The number of shares, including Registrable Securities, that
may be included in the registration and underwriting shall be allocated as
follows: (i) first, among holders of securities requesting such registration and
CBS, if CBS is not the holder requesting such registration, to the extent, but
only to the extent, CBS elects to participate in such underwritten offering
pursuant to the CBS Registration Rights Agreement, in each case in proportion
(as nearly as practicable) to the amount of registrable securities held by such
holders, (ii) second, among (A) all of the Investor Stockholders that have
elected to participate in such underwritten offering and (B) the Gores
Investors, if the Gores Investors are not the holders requesting such
registration, to the extent, but only to the extent, the Gores Investors elect
to participate in such underwritten offering pursuant to the Gores Registration
Rights Agreement, in each case in proportion (as nearly as practicable) to the
amount of Registrable Securities held by such participating Investor
Stockholders and the amount of shares of Common Stock (including the Preferred
Stock on an as converted basis) held by the Gores Investors (iii) thereafter,
among all other holders of Common Stock, if any, that have the right and have
elected to participate in such underwritten offering, in proportion (as nearly
as practicable) to the amount of shares of Common Stock owned by such holders.

 

12



--------------------------------------------------------------------------------



 



(b) If the registration under this Section 4.06 is an underwritten registration
on behalf of the Company and if the underwriter advises the Company that
marketing factors require a limitation of the number of shares to be
underwritten, the underwriter may limit the number of Registrable Securities to
be included in the registration and underwriting. The Company shall so advise
all Investor Stockholders that would otherwise be underwritten pursuant hereto.
The number of shares, including Registrable Securities, that may be included in
the registration and underwriting shall be allocated as follows: (i) first, the
securities that the Company proposes to sell, (ii) second, among (A) all of the
Investor Stockholders that have elected to participate in such underwritten
offering, (B) the Gores Investors, if the Gores Investors are not the holders
requesting such registration, to the extent, but only to the extent, the Gores
Investors elect to participate in such underwritten offering pursuant to the
Gores Registration Rights Agreement and (C) CBS, if CBS is not the holder
requesting such registration, to the extent, but only to the extent, CBS elects
to participate in such underwritten offering pursuant to the CBS Registration
Rights Agreement, in each case in proportion (as nearly as practicable) to the
amount of Registrable Securities held by such participating Investor
Stockholders and the amount of shares of Common Stock (including the Preferred
Stock on an as converted basis) held by the Gores Investors and CBS and
(iii) thereafter, among all other holders of Common Stock, if any, that have the
right and have elected to participate in such underwritten offering, in
proportion (as nearly as practicable) to the amount of shares of Common Stock
owned by such holders.
(c) Each Investor Stockholder agrees that if a managing underwriter reasonably
determines it is necessary in order to effect such underwritten public offering,
at such managing underwriter’s request, such Investor Stockholder will agree not
to publicly sell any shares of Registrable Securities that are not included in
an underwritten public offering described in this Section 4.06 for a period, not
to exceed the lesser of (a) 120 days and (b) the number of days that the
Company, any director or officer or any other selling stockholder is similarly
restricted; provided that if any such Person is released from its obligations to
not publicly sell, then all Investor Stockholders shall be released from their
obligations under this Section 4.06(c) to the same extent.
(d) Each Investor Stockholder covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.
(e) Each Investor Stockholder agrees by its acquisition of such Registrable
Securities that, upon receipt of a notice from the Company, such Investor
Stockholder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until such Investor Stockholder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
SECTION 4.07. ADTV. The Gores Investors agree to provide the Board with all
relevant information with respect to transactions by the Gores Investors that
are required to be deducted from the calculation of “ADTV” as such term is
defined in the Certificate of Designations for the Series B Preferred Stock.

 

13



--------------------------------------------------------------------------------



 



ARTICLE V.
MISCELLANEOUS
SECTION 5.01. Notices. Except as otherwise specified herein, all notices and
other communications required or permitted hereunder shall be in writing and
shall be mailed by registered or certified mail, return receipt requested,
postage prepaid or otherwise delivered by hand, messenger, facsimile
transmission or by other means of electronic communication and shall be given to
such party at its address, facsimile number or e-mail address, as the case may
be, as set forth on the signature pages hereof or in the relevant Joinder
Agreement or such other address, facsimile number or e-mail address as such
party may hereafter specify in writing to the Secretary of the Company for the
purpose by notice to the party sending such communication. Any and all notices
or other communications or deliveries required or permitted to be provided
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or by
other means of electronic communication before 5:30 p.m. (New York City time) on
a Business Day and the sender on the same Business Day sends a confirming copy
of such notice by U.S. mail or a recognized overnight delivery service, (ii) the
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile or by other means of electronic communication later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date and if on such next Business Day, the sender sends a
confirming copy of such notice by U.S. mail or a recognized overnight delivery
service, (iii) the Business Day following the date of sending, if sent by
nationally recognized overnight courier service, specifying next business day
delivery or (iv) upon actual receipt by the party to whom such notice is
required to be given if mailed by registered or certified mail, return receipt
requested, postage prepaid or otherwise delivered by hand.
SECTION 5.02. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the parties to
this Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
SECTION 5.03. Amendment. Other than as a result of the execution and delivery of
a Joinder Agreement, this Agreement may not be amended, restated or modified in
any respect except by a written instrument executed by Requisite Stockholders
and the Company. The failure at any time to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of any of the parties thereafter to enforce each and
every provision hereof in accordance with its terms.
SECTION 5.04. Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or any Stockholder except as otherwise
expressly stated hereunder or with the prior written consent of each other
party. A transferee who is not a Related Person of a transferring Stockholder,
shall not be entitled to execute a Joinder and such transferee shall not have,
nor be subject to, the rights and obligations contained in this Agreement.
Notwithstanding anything in this Agreement to the contrary, the rights set forth
in Section 4.04 may not be assigned.

 

14



--------------------------------------------------------------------------------



 



SECTION 5.05. Governing Law; Venue; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
Agreement (whether brought against a party hereto or its respective Affiliates,
directors, officers, stockholders, employees or agents) shall be commenced
exclusively in the state and U.S. federal courts sitting in The City of New
York, Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and U.S. federal courts sitting in The City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or discussed herein (including with respect to the
enforcement of any of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys fees and other reasonable costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.
SECTION 5.06. Enforcement. The parties expressly agree that the provisions of
this Agreement may be specifically enforced against each of the parties hereto
in any court of competent jurisdiction.
SECTION 5.07. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision that is a reasonable substitute therefor
and effects the original intent of the parties as closely as possible, and upon
so agreeing, shall incorporate such substitute provision in this Agreement.
SECTION 5.08. Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
SECTION 5.09. Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. If any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

15



--------------------------------------------------------------------------------



 



SECTION 5.10. Entire Agreement. This Agreement, together with the Exhibits
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both oral or written.
SECTION 5.11. Termination of Certain Provisions. All rights and obligations
under this Agreement will terminate and be of no force and effect upon the
earlier of (a) the date that is ten (10) years from the date hereof and (b) and
the first date on which Gores and the Gores Investors own less than 15% of the
Company’s Common Stock (including Preferred Stock on an as-converted basis).
SECTION 5.12. Information. The Company shall permit the representatives of each
Original Investor Stockholder for so long as such Original Investor Stockholder
owns at least 1% of the Common Stock outstanding on the date thereof (including
any shares of Preferred Stock counted on an as-converted basis), at the Original
Investor Stockholder’s expense and upon reasonable prior notice to the Company,
to visit the principal executive offices of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers and, with the consent of the Company (which consent will not be
unreasonably withheld), to visit the other offices and property of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing. In addition, the Company will deliver to each
Original Investor Stockholder such data and information relating to the
business, operations, affairs, financial condition, assets or property of the
Company or any of its Subsidiaries as from time to time may be reasonably
requested by any such Original Investor Stockholder (including without
limitation consolidated quarterly and annual financial statements of the Company
and its Subsidiaries). Each Original Investor Stockholder hereby agrees to
comply with the provisions of Section 19 “Confidential Information” of the
Securities Purchase Agreement as if it was a New Noteholder subject to such
agreement and such section is hereby incorporated herein mutatis mutandis.
[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and each Stockholder have executed this
Agreement as of the day and year first above written.

              WESTWOOD ONE, INC.
 
       
 
  By:   /s/ David Hillman
 
       
 
      Name: David Hillman
 
      Title: Chief Administrative Officer, Secretary and
General Counsel
 
            Notices:
 
            Westwood One, Inc.     40 West 57th Street     5th Floor     New
York, New York 10019     Attn: General Counsel     Phone: (212) 641-2000    
Fax: (212) 641-2191     Email: dhillman@westwoodone.com
 
            With a copy (which shall not constitute notice) to:
 
            Skadden, Arps, Slate, Meagher & Flom LLP     300 South Grand Avenue
    Suite 3400     Los Angeles, California 90071     Attn: Brian J. McCarthy    
Phone: (213) 687-5000     Fax: (213) 687-5600     Email:
brian.mccarthy@skadden.com

Investor Rights Agreement — Signature Page

 

S-1



--------------------------------------------------------------------------------



 



              GORES RADIO HOLDINGS, LLC
 
       
 
  By:   The Gores Group, LLC,
its Manager
 
       
 
  By:   /s/ Steven G. Eisner
 
       
 
      Name: Steven G. Eisner
 
      Title: Vice President
 
            Notices:
 
            Gores Radio Holdings, LLC
10877 Wilshire Boulevard
18th Floor
Los Angeles, California 90024
Attn: General Counsel
Phone: (310) 209-3010
Fax: (310) 209-3310
Email: ehattler@gores.com
 
            With a copy (which shall not constitute notice) to:
 
            Gores Radio Holdings, LLC
10877 Wilshire Boulevard
18th Floor
Los Angeles, California 90024
Attn: Ian Weingarten
Phone: (310) 209-3010     Fax: (310) 209-310
Email: iweingarten@gores.com
 
            With a copy (which shall not constitute notice) to:
 
            Proskauer Rose LLP
2049 Century Park East
32nd Floor
Los Angeles, California 90067
Attn: Michael A. Woronoff, Esq.
Phone: (310) 557-2900     Fax: (310) 557-2193
Email: mworonoff@proskauer.com

Investor Rights Agreement — Signature Page

 

S-2



--------------------------------------------------------------------------------



 



                      ING LIFE INSURANCE AND ANNUITY COMPANY     RELIASTAR LIFE
INSURANCE COMPANY     SECURITY LIFE OF DENVER INSURANCE COMPANY     (successor
by merger to Southland Life Insurance Company)
 
                    By:   ING Investment Management LLC,         as Agent
 
                        By:   /s/ Christopher P. Lyons              
 
          Name:   Christopher P. Lyons
 
          Title:   Senior Vice President
 
                    Notices:
 
                    c/o ING Investment Management LLC     5780 Powers Ferry Road
NW, Suite 300     Atlanta, Georgia 30327-4347     Attn: Private Placements    
Fax: (770) 690-5057
 
                    With a copy (which shall not constitute notice) to:
 
                    Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                          NEW YORK LIFE INSURANCE COMPANY    
 
                        By:   /s/ Gail A. McDermott                          
Name:   Gail A. McDermott             Title:   Vice President    
 
                        NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION    
 
                        By:   New York Life Investment Management LLC,          
  its Investment Manager    

                              By:   /s/ Gail A. McDermott                      
 
          Name:   Gail A. McDermott    
 
          Title:   Managing Director    
 
                        NEW YORK LIFE INSURANCE AND ANNUITY         CORPORATION
INSTITUTIONALLY OWNED         LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)    
 
                        By:   New York Life Investment Management LLC,          
  its Investment Manager    
 
                            By:   /s/ Gail A. McDermott                      
 
          Name:   Gail A. McDermott    
 
          Title:   Managing Director    
 
                        Notices:    
 
                        c/o New York Life Investment Management LLC         51
Madison Avenue         New York, New York 10010    
 
                        With a copy (which shall not constitute notice) to:    
 
                        Bingham McCutchen LLP         One State Street        
Hartford, CT 06103         Attn: Chip Fisher    

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                      ALLSTATE LIFE INSURANCE COMPANY    
 
                    By:   /s/ Breege Farrell                  
 
      Name:   Breege Farrell    
 
                    By:   /s/ Allen Dick                  
 
      Name:   Allen Dick    
 
          Authorized Signatories         Notices:    
 
                    Allstate Investments LLC         Private Placements
Department         3075 Sanders Road, STE G3A         Northbrook, Illinois
60062-7127         Fax: (847) 402-3092    
 
                    With a copy (which shall not constitute notice) to:    
 
                    Bingham McCutchen LLP         One State Street        
Hartford, CT 06103         Attn: Chip Fisher    

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                      MONUMENTAL LIFE INSURANCE COMPANY    
 
                    By:   /s/ Bill Henricksen                  
 
      Name:   Bill Henricksen    
 
      Title:   Vice President    
 
                    Notices:    
 
                    c/o AEGON USA Investment Management, LLC         Attn:
Director of Private Placements         4333 Edgewood Road N.E.         Cedar
Rapids, IA 52499-5335         Fax: 319-355-2666    
 
                    With a copy (which shall not constitute notice) to:    
 
                    Bingham McCutchen LLP         One State Street        
Hartford, CT 06103         Attn: Chip Fisher    

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                          MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY    
 
                        By:   Babson Capital Management LLC             as
Investment Adviser    
 
                            By:   /s/ Elisabeth A. Perenick                    
 
 
          Name:   Elisabeth A. Perenick    
 
          Title:   Managing Director    
 
                        C.M. LIFE INSURANCE COMPANY    
 
                        By:   Babson Capital Management LLC             as
Investment Adviser    
 
                            By:   /s/ Elisabeth A. Perenick                    
 
 
          Name:   Elisabeth A. Perenick    
 
          Title:   Managing Director    
 
                        MASSMUTUAL ASIA LIMITED    
 
                        By:   Babson Capital Management LLC             as
Investment Adviser    
 
                            By:   /s/ Elisabeth A. Perenick                    
 
 
          Name:   Elisabeth A. Perenick    
 
          Title:   Managing Director    
 
                        Notices:    
 
                        c/o Babson Capital Management LLC         1500 Main
Street — Suite 2200         P.O. Box 15189         Springfield, MA 01115-5189  
      Attn: Securities Investment Divison    
 
                        With a copy (which shall not constitute notice) to:    
 
                        Bingham McCutchen LLP         One State Street        
Hartford, CT 06103         Attn: Chip Fisher    

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  NATIONWIDE LIFE INSURANCE COMPANY     NATIONWIDE MUTUAL
INSURANCE COMPANY     NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY    
NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA     SCOTTSDALE INSURANCE COMPANY
 
                By:   /s/ Thomas A. Gleason          
 
      Name:   Thomas A. Gleason
 
      Title:   Authorized Signatory
 
                Notices:
 
                One Nationwide Plaza (1-33-07)     Columbus, Ohio 43215-2220
Attention: Corporate     Fixed-Income Securities     Facsimile:(614) 249-4553
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                          HARTFORD FIRE INSURANCE COMPANY    
 
                        By:   Hartford Investment Management Company,          
  Its Agent and Attorney-in-Fact    
 
                            By:   /s/ Ralph D. Witt                      
 
          Name:   Ralph D. Witt    
 
          Title:   Vice President    
 
                        Notices:    
 
                        c/o Hartford Investment Management Company         c/o
Portfolio Support         P. O. Box 1744         Hartford, Connecticut
06144-1744         Fax: (860) 297-8875/8876    
 
                        With a copy (which shall not constitute notice) to:    
 
                        Bingham McCutchen LLP         One State Street        
Hartford, CT 06103         Attn: Chip Fisher    

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                      PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY
 
                    By:   Prudential Investment Management, Inc.,         as
investment manager
 
                        By:   /s/ Paul H. Procyk              
 
          Name:   Paul H. Procyk
 
          Title:   Vice President
 
                    Notices:
 
                    c/o Prudential Capital Group     Three Gateway Center, 18th
Floor     100 Mulberry Street     Newark, NJ 07102     Attention: Managing
Director     Fax: 212-626-2079
 
                    With a copy (which shall not constitute notice) to:
 
                    Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                      AMERITAS LIFE INSURANCE CORP.
 
                    By:   Summit Investment Partners, as Agent
 
                        By:   /s/ Andrew S. White              
 
          Name:   Andrew S. White
 
          Title:   Managing Director — Private Placements
 
                    ACACIA LIFE INSURANCE COMPANY
 
                    By:   Summit Investment Partners, as Agent
 
                        By:   /s/ Andrew S. White              
 
          Name:   Andrew S. White
 
          Title:   Managing Director — Private Placements
 
                    Notices:
 
                    c/o Summit Investment Partners     390 North Cotner Blvd.  
  Lincoln, NE 68505     Fax: (402) 467-6970
 
                    With a copy (which shall not constitute notice) to:
 
                    Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,     as Administrative Agent and
Lender
 
                By:   /s/ Neil R. Boylan          
 
      Name:   Neil R. Boylan
 
      Title:   Managing Director
 
                Notices:
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.
 
                By:   /s/ F.A. Zagar          
 
      Name:   F.A. Zagar
 
      Title:   SVP
 
                Notices:
 
                Fred Zagar     Bank of America     335 Madison Avenue,
NY1-503-05-06     New York, NY 10017     Fax: 704-602-3697
 
                and
 
                Pamela Tsao     Bank of America     335 Madison Avenue,
NY1-503-05-06     New York, NY 10017     Fax: 704.602.3694
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK
 
                By:   /s/ Kip Hurd          
 
      Name:   Kip Hurd
 
      Title:   First Vice President
 
                Notices:
 
                Kip Hurd, First Vice President     SunTrust Bank     919 E. Main
St., 22nd Floor     Richmond, VA 23219     Fax: 804-782-7548
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  E.SUN COMMERCIAL BANK, LTD.,     LOS ANGELES BRANCH
 
                By:   /s/ Homer Hou          
 
      Name:   Homer Hou
 
      Title:   AVP & Credit Manager
 
                Notices:
 
                Edward Chen     E.Sun Commercial Bank, Ltd., Los Angeles Branch
    17700, Castleton Street, Suite 500     City of Industry, CA 91748     Fax:
626-839-5531
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK MELLON
 
                By:   /s/ Gordon B. Berger          
 
      Name:   Gordon B. Berger
 
      Title:   Managing Director
 
                Notices:
 
                Gordon Berger     The Bank of New York Mellon     One Wall
Street     New York, NY 10286     Fax 212-635-7290
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  UNION BANK, N.A.
 
                By:   /s/ Daniel J. Isenberg          
 
      Name:   Daniel J. Isenberg
 
      Title:   Vice President
 
                Notices:
 
                UNION BANK — Special Assets     445 South Figueroa St. Ste 403  
  Los Angeles, CA 90071     Attn: Daniel Isenberg
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY
 
                By:   /s/ David Noda          
 
      Name:   David Noda
 
      Title:   VP and Manager
 
                Notices:
 
                Bank of Tokyo-Mitsubishi UFJ Trust Company     Special Assets
Department     1251 Avenue of the Americas     New York, NY 10020     T:
212-782-4838     F: 212-782-4971     Attn: Monique Morreale
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



                  FIRST COMMERCIAL BANK, NEW YORK AGENCY
 
                By:   /s/ Jenn-Hwa Wang          
 
      Name:   Jenn-Hwa Wang
 
      Title:   VP & General Manager
 
                Notices:
 
                First Commercial Bank, New York Agency     750 3rd Ave, 34th FL
    New York, NY 11375     Attn: Wayne Lu     Fax: 212-599-6133
 
                With a copy (which shall not constitute notice) to:
 
                Bingham McCutchen LLP     One State Street     Hartford, CT
06103     Attn: Chip Fisher

[Signature Page for Investor Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
JOINDER AGREEMENT
WHEREAS, simultaneously with the execution of this Agreement, the undersigned is
acquiring [Common Stock (the “Common Stock”), par value $0.01 per share of
Westwood One, Inc. (the “Company”)] [and] [Series A-1 Convertible Preferred
Stock, par value $0.01 per share, of the Company (the “Series A-1 Preferred
Stock”)] [and] [Series B Convertible Preferred Stock, par value $0.01 per share,
of the Company (the “Series B Preferred Stock”)] [and, together with the Common
Stock [and the Series A-1 Preferred Stock], the “Stock”)]; and
WHEREAS, as a condition to the acquisition of the Stock, the undersigned has
agreed to join in a certain Investor Rights Agreement (the “Investor Rights
Agreement”) dated as of April 23, 2009 among Westwood One, Inc. and the
Stockholders (as such term is defined in the Investor Rights Agreement) party
thereto; and
WHEREAS, the undersigned understands that execution of this Agreement is a
condition precedent to the acquisition of the Stock;
NOW, THEREFORE, as an inducement to both the transferor of the Stock and the
other Stockholders (as such term is defined in the Investor Rights Agreement),
to Transfer (as such term is defined in the Investor Rights Agreement) and to
allow the Transfer of the Stock to the undersigned, the undersigned agrees as
follows:
1. The undersigned hereby represents and warrants that it purchased or received
all of the shares of Common Stock (including shares of Preferred Stock counted
on an as converted basis) held by an Original Stockholder as of the date of the
Investor Rights Agreement in a private sale or transfer.
2. The undersigned hereby joins in the Investor Rights Agreement and agrees to
be bound by the terms and provisions of the Investor Rights Agreement as an
Investor Stockholder.
3. The undersigned hereby consents that the certificate or certificates to be
issued to the undersigned representing the Stock shall be legended as follows:
(i) With respect to the Common Stock:
“These securities have not been registered under the Securities Act of 1933, as
amended, or under the securities laws of any state, and, accordingly cannot be
offered, sold or transferred unless and until they are so registered under such
Act and applicable state securities laws or unless exemption is then available
under such Act and such laws. ”
(ii) With respect to the Series A-1 Preferred Stock and the Series B Preferred
Stock:
“Neither these securities nor the shares of Common Stock issuable upon
conversion have been registered under the Securities Act of 1933, as amended, or
under the securities laws of any state, and, accordingly cannot be offered, sold
or transferred unless and until they are so registered under such Act and
applicable state securities laws or unless exemption is then available under
such Act and such laws. ”

 

 



--------------------------------------------------------------------------------



 



(iii) With respect to the Common Stock, the Series A-1 Preferred Stock and the
Series B Preferred Stock:
“The securities represented by this certificate are also subject to the terms
and conditions of an Investor Rights Agreement dated as of April 23, 2009, as it
may be amended from time to time. The Investor Rights Agreement contains, among
other things, certain tag-along and drag-along rights and restrictions
applicable to the securities. A copy of the Investor Rights Agreement is
available upon request from the Company.”
IN WITNESS WHEREOF, the undersigned has executed this Agreement this  _____  day
of  _____, 20  _____.

     
 
   
 
  Name:
Title:
 
   
 
  Notices:
 
   
 
  With a copy (which shall not constitute notice) to:

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Consent of Spouse
I,  _____, spouse of  _____, have read and hereby approve the Investor Rights
Agreement, dated as of April 23, 2009, among Westwood One, Inc., a Delaware
corporation (the “Company”) and Gores Radio Holdings, LLC and the other parties
signatory thereto (the “Investor Rights Agreement”). I agree to be bound by the
provisions of the Investor Rights Agreement insofar as I may have any rights in
said Investor Rights Agreement or any shares of Capital Stock covered thereby
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
Investor Rights Agreement.
Dated: ________________, 20__

 

 